 Case: 4:20-cv-00655-RLW Doc. #: 11 Filed: 05/18/20 Page: 1 of 2 PageID #: 525



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

ST. LOUIS COUNTY, MISSOURI,                     )
                                                )
       Plaintiff,                               )    Cause No. 4:20-cv-00655
                                                )
v.                                              )
                                                )
HOUSE OF PAIN GYM SERVICES, LLC; )                   INJUNCTIVE RELIEF REQUESTED
                                                )
                                                )
F FOUR, LLC, d/b/a HOUSE OF PAIN                )
and/or HOUSE OF PAIN GYM operating at )
251 Chesterfield Industrial Blvd, Chesterfield, )
Missouri, 63005, and d/b/a HOUSE OF PAIN )
and/or HOUSE OF PAIN GYM operating at )
12632 Dorsett Rd, Maryland Heights,             )
Missouri, 63043;                                )
                                                )
HOUSE OF PAIN, operating at 251                 )
Chesterfield Industrial Blvd, Chesterfield,     )
Missouri 63005 and/or 12632 Dorsett Rd,         )
Maryland Heights, Missouri 63043; and           )
                                                )
HOUSE OF PAIN GYM, operating at 251             )
Chesterfield Industrial Blvd, Chesterfield,     )
Missouri 63005 and/or 12632 Dorsett Rd,         )
Maryland Heights, Missouri 63043,               )
                                                )
       Defendants.                              )


         NOTICE REQUESTING HEARING ON MOTION FOR TEMPORARY
                         RESTRAINING ORDER

       COMES NOW plaintiff St. Louis County, Missouri by and through its undersigned

counsel, and hereby requests a hearing on its Motion for Temporary Restraining Order on

Plaintiff’s First Amended Petition for Temporary Restraining Order at 2:00pm on May 18, 2020,

or as soon thereafter as may be heard. Defendant House of Pain Gym Services, LLC et al. was

notified via a video conference on today’s date and did not indicate if he would appear.
 Case: 4:20-cv-00655-RLW Doc. #: 11 Filed: 05/18/20 Page: 2 of 2 PageID #: 526



                                                     Respectfully Submitted,
                                                     BETH ORWICK
                                                     COUNTY COUNSELOR

                                                     _/s/ Steven J. Capizzi____
                                                     Steven J. Capizzi, MO #56209
                                                     Associate County Counselor
                                                     Office of the County Counselor
                                                     41 S. Central, Ninth Floor
                                                     Clayton, MO 63105
                                                     (314) 615-7042(phone);(314)615-3732(fax)
                                                     scapizzi@stlouisco.com

                                           Attorneys for Defendants St. Louis County, MO.et. al.


                                CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing was served via electronic mail on this 18th day
of May 2020, on the parties listed below.

W. Christopher McDonough, Esq.
THE MCDONOUGH LAW FIRM, LLC
16640 Chesterfield Grove Road, Suite 125
Chesterfield, Missouri 63005
wcm@mcdlawfirm.net

Attorneys for Defendants


                                                     /s/ Steven J. Capizzi
